The Attorney General is in receipt of your request for an opinion wherein you ask the following questions: "1. In view of 70 O.S. 17-116.4 [70-17-116.4] (1979), would you conclude that the five per cent (5%) increase in retirement benefits applies to all past, present and future annuitants? "If the answer to the above question is in the affirmative, I would have Question #2 in regard to your Opinion No. 79-180.  "2. Would the five per cent (5%) increase in retirement benefits be in addition to the benefits outlined in your Opinion 79-180 for all past, present, and future annuitants." 70 O.S. 17-116.4 [70-17-116.4] (1979), provides: "Every annuitant receiving retirement benefits from the System as of June 30, 1979, shall receive, on July 1, 1979, a five percent (5%) increase in retirement benefits." Emphasis added Title 70 O.S. 17-116.1 [70-17-116.1] (1978), provided: "Every annuitant, as of July 1, 1978, shall receive, beginning July 1, 1978, a five and twenty-six one-hundredths percent (5.26%) increase in retirement benefits." Emphasis added Opinion No. 79-180, June 29, 1979, concluding that effective July 1, 1978, the 5.26% increase in benefits applies to every annuitant, including members of the System who become annuitants at a later point in time, was predicated upon the unqualified language of 70 O.S. 17-116.1 [70-17-116.1]. "Every annuitant" was to receive the increased benefits from the effective date. The opinion stated: "The phrase ', as of July 1, 1978,' modifies and designates the date on which the increased retirement benefits become effective. It does not modify a category of annuitants, or restrict that category to members of the System receiving benefits on July 1, 1978 . . . ." Emphasis added That determination is inapplicable to the language of 70 O.S. 17-116.4 [70-17-116.4] (1979). Section 4 restricts recipients of the increased benefits to annuitants "receiving retirement benefits from the system as of June 30, 1979," a restriction which conforms to equality and uniformity within the same retirement classification according to duration of service and remuneration received therein. The conclusion reached in Opinion No. 79-180 is inapposite to 70 O.S. 17-116.4 [70-17-116.4] (1979). Only annuitants receiving retirement benefits from the System as of June 30, 1979, are entitled to the increased benefits under 70 O.S. 17-116.4 [70-17-116.4] (1979). This negative response to your first question renders your second question moot.  It is, therefore, the official opinion of the Attorney General that your question be answered as follows: 70 O.S. 17-116.4 [70-17-116.4] (1979), providing that every annuitant receiving retirement benefits from the Teachers' Retirement System as of June 30, 1979, shall receive on July 1, 1979, a five percent (5%) increase in retirement benefits, applies only to annuitant receiving retirement benefits as of June 30, 1979.  (JOHN PAUL JOHNSON) (ksg)